FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 20, 2016
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 LARRY JAMES WILLIAMS, JR.,

              Petitioner - Appellant,
 v.                                                      No. 16-3270
                                               (D.C. No. 5:14-CC-03169-KHV)
 COLONEL SIOBAN J. LEDWITH,                               (D. Kan.)
 Commandant, United States
 Disciplinary Barracks,

              Respondent - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Larry James Williams, Jr., a federal prisoner convicted by military

court-martial and appearing pro se, appeals the district court’s denial of his 28

U.S.C. § 2241 habeas corpus petition. Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm. 1

      Williams was convicted before a general court-martial upon a guilty plea of

one specification of rape of a child, two specifications of aggravated sexual

contact with a child, and one specification of forcible sodomy. Although a

military judge sentenced Williams to confinement for twenty years, the convening

authority approved eight years of confinement based on a pretrial agreement. The

Army Court of Criminal Appeals (“ACCA”) affirmed the convictions and

sentence. In so doing, the ACCA specifically stated that it had considered “the

entire record,” including “the issues personally specified by” Williams. The

Court of Appeals for the Armed Forces denied review.

      Williams thereafter commenced the instant § 2241 proceeding in the United

States District for the District of Kansas. Williams’s petition raised four claims:

1) counsel provided constitutionally inadequate assistance, 2) the military judge

failed to properly conduct the providence inquiry before accepting his guilty plea,

3) his convictions were not supported by sufficient evidence, and 4) newly



      1
        Williams does not need a certificate of appealability to appeal from the
district court’s denial of his § 2241 petition. See Knighten v. Commandant, 142
F. App’x 348, 349 (10th Cir. 2005).

                                         -2-
discovered evidence undermines his convictions. The district court dismissed

Williams’s petition, noting the limited review available for convictions arising

from military courts. See Lips v. Commandant, U.S. Disciplinary Barracks, 997

F.2d 808, 811 (10th Cir.1993). In particular, the district court noted that because

the ACCA gave full and fair consideration to the first three claims set out in

Williams’s petition, federal courts were barred from addressing the merits of

those claims. See id. The district court concluded the fourth claim in Williams’s

petition was waived because it was not presented to the military courts. See

Watson v. McCotter, 782 F.2d 143, 145 (10th Cir. 1986). In any event, the

district court noted the evidence identified by Williams was not newly discovered,

as the military judge reviewed this evidence with Williams during the providence

inquiry. Finally, the district court denied Williams’s motion to transfer the

matter, recognizing Williams commenced the action while incarcerated in the

District of Kansas and concluding “[i]t is well established that jurisdiction

attaches on the initial filing for habeas corpus relief” and “is not destroyed by a

transfer of the petitioner.” See Santillanes v. U.S. Parole Comm’n, 754 F.2d 887,

888 (10th Cir. 1985).

      Federal courts are authorized to grant a writ of habeas corpus to a prisoner

“in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3). In nonmilitary cases, this court reviews a

district court’s dismissal of a § 2241 habeas petition de novo. See Brace v.

                                          -3-
United States, 634 F.3d 1167, 1169 (10th Cir. 2011). “[I]n military habeas

corpus,” however, “the scope of matters open to review, has always been more

narrow.” Lips, 997 F.2d at 811 (quotation omitted). A federal district court’s

review of a military conviction is initially limited to whether the petitioner’s

claims were given “full and fair consideration by the military courts.” Id. at 810.

If so, a federal court should deny the petition without addressing the merits. See

Roberts v. Callahan, 321 F.3d 994, 996 (10th Cir. 2003). An issue has been given

full and fair consideration when it has been briefed and argued at the military

court, even if that court summarily disposed of the issue. See id. at 997; Watson,

782 F.2d at 145. It is the petitioner’s burden to show that a military review was

“legally inadequate” to resolve his claims. Watson, 782 F.2d at 144 (quotation

omitted). When a petitioner failed to present a claim to the military courts, the

federal habeas court will consider the claim waived. Id. at 145.

      The district court concluded that the first three grounds in Williams’s

§ 2241 petition were presented to the military courts and given full and fair

consideration. This court agrees with that conclusion, as the ACCA specifically

stated that it had reviewed those issues on the merits in light of the entire record.

We likewise agree with the district court’s conclusion that Williams’s fourth

claim is not, in fact, based on newly discovered evidence and is, therefore, waived

because it was not presented to the military courts. Finally, we have no doubt the

district court acted well within the bounds of its discretion when it denied

                                          -4-
Williams’s belated motion to transfer the case to the district in which he is

currently confined. See Trujillo v. Williams, 465 F.3d 1210, 1222-23 (10th Cir.

2006) (noting that this court reviews the denial of a motion to transfer a case for

abuse of discretion).

      For the foregoing reasons, this court AFFIRMS the district court’s denial

of Williams’s § 2241 petition.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -5-